DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 07/07/2022.
Claims 1, 6 and 8 have been amended, and no claim has been canceled or added.  Currently, claims 1-14 are pending.

Response to Amendment

Amendment to claim 6 is effective to overcome the claim objection presented in the previous Office action.  Therefore, the previous claim objection with respect to claim 6 has been withdrawn.

Amendments to claims 1 and 8 along with Application’s arguments (see Remarks filed 07/07/2022, pages 7-8) are effective to overcome the 101 rejection presented in the previous Office action.  Therefore, the previous 101 rejection with respect to claims 1-14 has been withdraw.




Response to Arguments

Applicant’s arguments with respect to independent claim 1 and similarly applied to independent claim 8 (see Remarks filed 07/07/2022, pages 6-7) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7-12 and 14 (effective filing date 01/03/2020 or 02/04/2019 (if perfected)) are rejected under 35 U.S.C. 103 as being unpatentable over Phatak et al. (International Publication No. WO 2016/118177, Publication date 07/28/2016), in view of Hajnoczi et al. (U.S. Publication No. 2020/0242264, effectively filed date 01/28/2019), and further in view of Prakash et al. (U.S. Publication No. 2018/0330342, Publication date 11/15/2018).

As to claim 1, Phatak et al. teaches:
“A data management system” (see Phatak et al., Abstract and Fig. 2), comprising:
“a processor” (see Phatak et al., Fig. 1 and [008] for a processor of computing device 100);
“a memory, storing instructions that, when executed by the processor, cause the processor to” (see Phatak et al., Fig. 1 and [008] for a volatile or non-volatile storage medium) 
“control access to data to be processed by an information processing device” (see Phatak et al., [007] and [0011] for controlling access to a file system object or a portion of the file system object),
“wherein the data includes a plurality of pieces of sub-data” (see Phatak et al., [0011] wherein each file system object can include various portions/segments; also see [0018]),
“wherein fine grain access information includes a position of the sub-data in the data and a provision of an access right to the sub-data” (see Phatak et al., [0011] and [0018] for access control information (e.g., access rights or permissions) associated with various portions of a file system object (e.g., a file)), 
“wherein the position of the subfile in the data comprises a file ID and an offset of a file, the file ID and the offset each being associated with the sub-data” (see Phatak et al., [0011] and [0018] wherein each portion of a file system object (e.g., a file) must be identified by identity of the file system object (e.g., file ID/name) and location/position of the portion within the file defined/represented by file offsets such as “start offset” and/or “end offset”), 
“merge the file grain access information with a fine gain access control table” (see Phatak et al., [0011] for storing access control information associated with portions of a file system object in an access control list (ACL) which can be implemented as a table), and
“control access to the sub-data in the data based on the fine grain access control table” (see Phatak et al., [0011] and [0018]-[0020] for controlling access to various portions of a file system object based on access control information stored in an access control list (e.g., a table) associated with the file system object).
Phatak et al. discloses a request to access a portion of a file system object (see [0017]-[0018], which suggests that the request must include information to identify the file system object (i.e., file ID/name) in addition to information to identify the portion within the file system object (e.g., file offset information).
In case that Phatak et al. does not explicitly teach the position/identification of a portion of a file including both file ID and file offset as recited.
Hajnoczi et al. explicitly teaches the position/identification of a portion of a file including both file ID and file offset (see Hajnoczi et al., [0038] and [0041] for a request to identify a part/portion/segment of a file including a file handle (i.e., file ID) to identify the file and an offset within the file to locate the portion of the file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hajnoczi et al.'s teaching to Phatak et al.’s system by implementing a feature of identifying portions of a file using file ID and file offset information.  Ordinarily skilled artisan would have been motivated to do so to provide Phatak et al.’s system with an alternative/effective way to identify a portion/segment of a file.  In addition, both of the references (Phatak et al. and Hajnoczi et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, file system management which provide access control to different types of data (e.g., access to a file or a portion of the file).  This close relation between both of the references highly suggests an expectation of success.
Phatak et al. as modified by Hajnoczi et al. teaches using fine grain access control information for controlling access to various portions/segments of a file (see Phatak et al., [0011] and [0020]).
However, Phatak et al. as modified by Hajnoczi et al. does not explicitly teach a file including a block-chain block storage file as recited.
On the other hand, Prakash et al. teaches a file including a block-chain block storage file (see Prakash et al., [0046] wherein a file storing/representing a block in the blockchain can be interpreted as equivalent to a block-chain block storage file as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Prakash et al.'s teaching to Phatak et al.’s system (as modified by Hajnoczi et al.) by applying the fine grain access control method as disclosed by Phatak et al.’s to different types of files in a system including files belongs to a blockchain.  Ordinarily skilled artisan would have been motivated to do so as suggested by Phatak et al. (see [0010]-[0011]) that controlling access to portions of a file/object can be managed based on control access information (e.g., ACL) associated with each file/object and files/objects can belong to different types of file systems.

As to claim 2, this claim is rejected based on the same argument as above to reject claim 1 and is similarly rejected including the following:
Phatak et al. as modified by Hajnoczi et al. and Prakash et al. teaches:
“wherein the fine grain access information is created for each piece of data and stored in the data” (see Phatak et al., [0011] for creating/providing access control information (e.g., permissions, or access rights for each user or group) associated with each portion of a file system object in a “custom ACL” stored as a part of extended file attributes of the associated file system object), and 
“the processor controls the access to the sub-data based on fine grain access information stored in data to be accessed” (see Phatak et al., [0011] and [0018]-[0020] for controlling access to portions of a file system object based on access control list associated with the file system object).

As to claim 3, this claim is rejected based on the same argument as above to reject claim 2 and is similarly rejected including the following:
Phatak et al. as modified by Hajnoczi et al. and Prakash et al. teaches:
“wherein access control information is set for the data” (see Phatak et al., [0011] for default ACL associated with a file system object), and
“wherein when the data is accessible based on the access control information, fine grain access control information in the data is accessed to determine whether the sub-data is accessible” (see Phatak et al., [0011] for using the custom ACL to control access to portions of a file system object).

As to claim 4, this claim is rejected based on the same argument as above to reject claim 1 and is similarly rejected including the following:
Phatak et al. as modified by Hajnoczi et al. and Prakash et al. teaches:
“wherein the file grain access information further includes retention information that maintains the sub-data” (see Phatak et al., [0016] for specifying a time period during which an access right may remain valid for a portion of a file system object, wherein the time period as disclosed can be interpreted as equivalent to retention information as recited), and
“wherein the access to the sub-data is controlled based on the retention information” (see Phatak et al., [0016] for controlling access to a portion of a file system object based on the specified time period (i.e., retention information)).

As to claim 5, this claim is rejected based on the same argument as above to reject claim 3 and is similarly rejected including the following:
Phatak et al. as modified by Hajnoczi et al. and Prakash et al. teaches:
“wherein the data is a block-chain block storage file, and the sub-data is transaction data in a block-chain block” (see Phatak et al., [0010] wherein a file system object can be a file; also see Prakash et al., [0046] wherein files/blocks of a blockchain store transaction data),
“wherein the access control information is stored as attribute information in the block-chain block storage file including the block-chain block” (see Phatak et al., [0011] for storing an access control list associated with the file system object, wherein any data associated with an object can be interpreted as metadata/attribute of the object; also see Prakash et al., [0046] wherein a file represents or stores block of a blockchain), and
“wherein the fine grain access information is stored as attribute information in the block-chain block storage file including the block-chain block” (see Phatak et al., [0011] for storing an “custom ACL” (i.e., fine grain access information) as part of extended file attributes of the associated file system object; also see Prakash et al., [0046] wherein a file represents or stores block of a blockchain).

As to claim 7, this claim is rejected based on the same argument as above to reject claim 1 and is similarly rejected including the following:
Phatak et al. as modified by Hajnoczi et al. and Prakash et al. teaches:
“wherein during backing up of the data, the fine grain access information related to data to be backed up is stored as a part of backup data” (see Phatak et al., [0011] wherein attributes (e.g., ACL) associated with a file system object should always be part of the file system object wherever it moves).

As to claim 8, Phatak et al. teaches:
“A data management method in which a processor is used to control access to data to be processed by an information processing device” (see Phatak et al., Abstract, Fig. 1,  Fig. 2 and [0011] for controlling access a file system object or a portion of the file system object), 
“the data includes a plurality of pieces of sub-data” (see Phatak et al., [0011] wherein each file system object can include various portions/segments; also see [0018]), the data management method comprising:
“controlling access to the sub-data in the data by the processor based on fine grain access information” (see Phatak et al., [0011] for controlling access to various portions of a file system object based on access control information (e.g., permissions or access rights for each user or group) associated with portions of the file system object),

“wherein fine grain access information includes a position of the sub-data in the data and a provision of an access right to the sub-data” (see Phatak et al., [0011] and [0018] for access control information (e.g., access rights or permissions) associated with various portions of a file system object (e.g., a file)), 
“wherein the position of the subfile in the data comprises a file ID and an offset of a file, the file ID and the offset each being associated with the sub-data” (see Phatak et al., [0011] and [0018] wherein each portion of a file system object (e.g., a file) must be identified by identity of the file system object (e.g., file ID/name) and location/position of the portion within the file defined/represented by file offsets such as “start offset” and/or “end offset”), 
“merging the file grain access information with a fine gain access control table” (see Phatak et al., [0011] for storing access control information associated with portions of a file system object in an access control list (ACL) which can be implemented as a table), and
“controlling access to the sub-data in the data based on the fine grain access control table” (see Phatak et al., [0011] and [0018]-[0020] for controlling access to various portions of a file system object based on access control information stored in an access control list (e.g., a table) associated with the file system object).
Phatak et al. discloses a request to access a portion of a file system object (see [0017]-[0018], which suggests that the request must include information to identify the file system object (i.e., file ID/name) in addition to information to identify the portion within the file system object (e.g., file offset information).
In case that Phatak et al. does not explicitly teach the position/identification of a portion of a file including both file ID and file offset as recited.
Hajnoczi et al. explicitly teaches the position/identification of a portion of a file including both file ID and file offset (see Hajnoczi et al., [0038] and [0041] for a request to identify a part/portion/segment of a file including a file handle (i.e., file ID) to identify the file and an offset within the file to locate the portion of the file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hajnoczi et al.'s teaching to Phatak et al.’s system by implementing a feature of identifying portions of a file using file ID and file offset information.  Ordinarily skilled artisan would have been motivated to do so to provide Phatak et al.’s system with an alternative/effective way to identify a portion/segment of a file.  In addition, both of the references (Phatak et al. and Hajnoczi et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, file system management which provide access control to different types of data (e.g., access to a file or a portion of the file).  This close relation between both of the references highly suggests an expectation of success.
Phatak et al. as modified by Hajnoczi et al. teaches using fine grain access control information for controlling access to various portions/segments of a file (see Phatak et al., [0011] and [0020]).
However, Phatak et al. as modified by Hajnoczi et al. does not explicitly teach a file including a block-chain block storage file as recited.
On the other hand, Prakash et al. teaches a file including a block-chain block storage file (see Prakash et al., [0046] wherein a file storing/representing a block in the blockchain can be interpreted as equivalent to a block-chain block storage file as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Prakash et al.'s teaching to Phatak et al.’s system (as modified by Hajnoczi et al.) by applying the fine grain access control method as disclosed by Phatak et al.’s to different types of files in a system including files belongs to a blockchain.  Ordinarily skilled artisan would have been motivated to do so as suggested by Phatak et al. (see [0010]-[0011]) that controlling access to portions of a file/object can be managed based on control access information (e.g., ACL) associated with each file/object and files/objects can belong to different types of file systems.

As to claim 9, this claim is rejected based on the same argument as above to reject claim 8 and is similarly rejected including the following:
Phatak et al. as modified by Hajnoczi et al. and Prakash et al. teaches:
“wherein the fine grain access information is created for each piece of data and stored in the data” (see Phatak et al., [0011] for creating/providing access control information (e.g., permissions, or access rights for each user or group) associated with each portion of a file system object in a “custom ACL” stored as a part of extended file attributes of the associated file system object), and 
“the processor controls the access to the sub-data based on fine grain access information stored in data to be accessed” (see Phatak et al., [0011] and [0018]-[0020] for controlling access to portions of a file system object based on access control list associated with the file system object).

As to claim 10, this claim is rejected based on the same argument as above to reject claim 9 and is similarly rejected including the following:
Phatak et al. as modified by Hajnoczi et al. and Prakash et al. teaches:
“setting access control information for the data” (see Phatak et al., [0011] for default ACL associated with a file system object), and
“accessing fine grain access control information in the data is accessed to determine whether the sub-data is accessible when the data is accessible based on the access control information,” (see Phatak et al., [0011] for using the default ACL to control access to a file system object and using the custom ACL to control access to portions of the file system object).

As to claim 11, this claim is rejected based on the same argument as above to reject claim 8 and is similarly rejected including the following:
Phatak et al. as modified by Hajnoczi et al. and Prakash et al. teaches:
“wherein the file grain access information further includes retention information that maintains the sub-data” (see Phatak et al., [0016] for specifying a time period during which an access right may remain valid for a portion of a file system object, wherein the time period as disclosed can be interpreted as equivalent to retention information as recited), and
“wherein the access to the sub-data is controlled based on the retention information” (see Phatak et al., [0016] for controlling access to a portion of a file system object based on the specified time period (i.e., retention information)).

As to claim 12, this claim is rejected based on the same argument as above to reject claim 10 and is similarly rejected including the following:
Phatak et al. as modified by Hajnoczi et al. and Prakash et al. teaches:
“wherein the data is a block-chain block storage file, and the sub-data is transaction data in a block-chain block” (see Phatak et al., [0010] wherein a file system object can be a file; also see Prakash et al., [0046] wherein files/blocks of a blockchain store transaction data),
“wherein the access control information is stored as attribute information in the block-chain block storage file including the block-chain block” (see Phatak et al., [0011] for storing an access control list associated with the file system object, wherein any data associated with an object can be interpreted as metadata/attribute of the object; also see Prakash et al., [0046] wherein a file represents or stores block of a blockchain), and
“wherein the fine grain access information is stored as attribute information in the block-chain block storage file including the block-chain block” (see Phatak et al., [0011] for storing an “custom ACL” (i.e., fine grain access information) as part of extended file attributes of the associated file system object; also see Prakash et al., [0046] wherein a file represents or stores block of a blockchain).

As to claim 14, this claim is rejected based on the same argument as above to reject claim 8 and is similarly rejected including the following:
Phatak et al. as modified by Hajnoczi et al. and Prakash et al. teaches:
“wherein during backing up of the data, the fine grain access information related to data to be backed up is stored as a part of backup data” (see Phatak et al., [0011] wherein attributes (e.g., ACL) associated with a file system object should always be part of the file system object wherever it moves).
Claims 6 and 13 (effective filing date 01/03/2020 or 02/04/2019 (if perfected)) are rejected under 35 U.S.C. 103 as being unpatentable over Phatak et al. (International Publication No. WO 2016/118177, Publication date 07/28/2016), in view of Hajnoczi et al. (U.S. Publication No. 2020/0242264, effectively filed date 01/28/2019), in view of Prakash et al. (U.S. Publication No. 2018/0330342, Publication date 11/15/2018), and further in view of Kochhar et al. (U.S. Publication No. 2017/0076101, Publication date 03/16/2017).


As to claims 6 and 13, Phatak et al. as modified by Hajnoczi et al. and Prakash et al. teaches all limitations as recited in claims 2 and 9 respectively.
However, Phatak et al. as modified by Hajnoczi et al. and Prakash et al. does not explicitly teach a feature of grouping portions into groups and creating an access control information for a group of portions as equivalently recited as follows:
 “wherein when setting the fine grain access information, the processor divides a plurality of data into groups and sets the fine grain access information collectively for a plurality of pieces of data belonging to the same group” (see Claim 6), OR
“dividing a plurality of pieces of data into groups and setting the fine grain access information collectively for a plurality of pieces of data belonging to the same group by the processor during setting of the fine grain access information” (see Claim 13).
On the other hand, Kochhar et al. explicitly teaches a feature of grouping portions into groups and creating an access control for a group of portions (see Kochhar et al., [0028] for dividing the document into small parts (e.g., portions), and see [0021] for role-based permission assigned to a user and one or more portions of the document, wherein one or more portions assigned to a user can be interpreted a group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kochhar et al.'s teaching to Phatak et al.’s system (as modified by Hajnoczi et al. and Prakash et al.) by creating access control for a group of portions in the document.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Phatak et al., [0011], to provide Phatak et al.’s system with an effective way to control access to any various portions of a file system object/file.  In addition, both of the references (Phatak et al. and Kochhar et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, managing data including controlling access to data  This close relation between both of the references highly suggests an expectation of success.














Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164